



Technology Assignment Agreement






This Technology Assignment Agreement ("Agreement") is executed on this the 30th
day of June, 2011 by and between Evolution Petroleum Corporation, a Nevada
corporation whose address is 2500 CityWest Blvd, Suite 1300, Houston, Texas
77042 (hereinafter referred to as "EPC") and Daryl Mazzanti, whose address is
18434 Bivens Bend Spring, Texas 77379 (hereinafter referred to as "Mazzanti").
EPC and Mazzanti may be referred to collectively in this Agreement as "Parties,"
or individually as a "Party."


WHEREAS, Mazzanti, prior to his employment with EPC (formerly known as Natural
Gas Systems, Inc.) and independent of any prior employer, developed certain
technology and procedures to enhance oil and gas production in horizontal well
bores;


WHEREAS, as part of Mazzanti's employment agreement with EPC, EPC agreed to
field test and potentially commercialize the technology and procedures so
developed by Mazzanti;


WHEREAS, EPC desires to acquire all of Mazzanti's right, title and interest in,
to and under the technology and procedures, and Mazzanti desires to sell,
assign, transfer and convey the same to EPC pursuant to the terms and conditions
set forth herein;


NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by all Parties, EPC and Mazzanti
hereby agree as follows:


1. Assignment of the Technology. Upon the execution of this Agreement by the
Parties, Mazzanti does hereby assign, transfer and convey unto EPC all of
Mazzanti's right, title and interest in and to that certain technology,
invention, design, improvement, or any related intellectual property known as
the Gas Assisted Downhole Pump, which is more fully described on Exhibit A,
which is attached hereto and incorporated herein by reference (hereinafter
referred to as the "Technology").


2. Potential Patents of Technology. EPC shall, at its sole cost and expense,
undertake the necessary legal and technical review of the Technology to
determine if the Technology is patentable. In the event that EPC determines, in
its sole and unfettered discretion, that the Technology is deemed patentable and
in its business judgment is commercially viable, EPC shall initiate and carry
through actions commercially and reasonably necessary to patent the Technology
in the United States and such other foreign countries that EPC deems
appropriate. The Parties stipulate and agree that the Technology shall be deemed
a trade secret of EPC and Mazzanti shall assign such patents to EPC when
received.


3. Field Testing of Technology. EPC shall, at its sole cost and expense, make
commercially reasonable efforts to field test the Technology. All aspects
(including without limiting the generality of the foregoing, direction, control,
number of tests, duration, location and cost) of any such field testing of the
Technology shall be at the sole and unfettered discretion of EPC.




--------------------------------------------------------------------------------



4. Assistance by Mazzanti. Mazzanti shall fully cooperate and assist EPC in the
prosecution of any patent application of the Technology by EPC. Additionally,
Mazzanti agrees to provide EPC with all the necessary technical support for the
field testing of the Technology. The cooperation and assistance of Mazzanti in
the patent application process and in the field testing of the Technology shall
in no manner adversely effect his employment obligations with EPC, without the
express written consent of EPC.


5. Compensation. EPC shall pay to Mazzanti the amount of $5,000.00 per well for
every successful application of the Technology by EPC or through EPC's control
(the "Technology Fee"). Amounts so paid shall be less any applicable required
tax. However, no Technology Fee shall be due to Mazzanti for installations of
the Technology that are primarily for reasonable field tests of the Technology
in EPC owned wells, or for up to two demonstrations of the Technology for a
third party in which, as an inducement to that third party to field test the
Technology in consideration of commercially applying the Technology to a
portfolio of wells, EPC does not receive any revenue, net of installation cost
of the Technology and well operating cost. Mazzanti shall have the right, but
not the obligation, to have an independent certified public accountant inspect
and audit the relevant books and records of EPC to verify the statements and
payments required to be made pursuant to this Agreement. Any such inspection
and/or audit shall be conducted during the normal business hours of EPC and in
such a manner that will result in minimum inconvenience to EPC. The cost and
expense of any such inspection and/or audit shall be home by Mazzanti Any such
inspection and/or audit shall be conducted no more than once a year without the
express written consent of EPC.


6. Sale or Transfer of Technology. In the event that EPC sells, transfers or
conveys the Technology, rights to the Technology or any patents derived from the
Technology (collectively referred to hereinafter as the "Related Technology") to
any Person or Entity, other than an Affiliate of EPC, such sale shall be subject
to the buyer assuming the obligations of EPC under this Agreement. For the
purposes of the Agreement, "Affiliate" means any person, company or entity
controlling, controlled by or under common control with any other person,
company or entity. For purposes of this definition, "control" (including
"controlled by" and "under common control with") means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such person, company or entity, whether through the ownership of
voting securities or otherwise.


7. Representations and Warranties by Mazzanti. Mazzanti represents, warrants and
covenants to EPC that no assignment, grant, mortgage, license or any other
contractual agreement affecting the rights to the Technology has been made to
any other person or entity, and that the full right to sell, assign, transfer
and convey the Technology as described herein is possessed solely by Mazzanti;
and, when requested to carry out in good faith the intent and purpose of this
Agreement, Mazzanti shall fully assist and cooperate with EPC in obtaining
patents on the Technology in the United States and any foreign country, and
shall execute all documents and do all things necessary to obtain letters
patent, to vest EPC with full and exclusive title to the Technology and any such
patents, and to protect any such patents from infringement by any person or
entity.






--------------------------------------------------------------------------------



8. Term of Agreement. The term of this Agreement shall extend for a period of
twenty (20) years or for the life of any patents on the Technology (and any
reissues, continuations, divisions and continuations-in-part of any patents of
the Technology), whichever is the last to occur.


9. License. In the event that Mazzanti is no longer an employee of EPC (or its
affiliates), Mazzanti shall have the right to license the Technology for his own
use by paying EPC's customary licensing fee per application of the Technology
under the terms of this agreement.


10. MISCELLANEOUS


10.1 Assignments. This Agreement shall not be assigned in whole or in part by
Mazzanti without the express written consent of EPC, such consent shall not be
unreasonably withheld Notwithstanding anything to the contrary contained herein,
EPC stipulates and agrees that Mazzanti is granted the one-time right to assign
his rights only as to Paragraphs 4 and 5 of this Agreement to an entity owned by
Mazzanti or his immediate family, which shall occur within One (1) year of the
date of this Agreement, otherwise this one-time grant shall terminate.


10.2 Notices. All notices made by one Party to one or more other Parties shall
be in writing and delivered in person, by email, or by United States mail,
courier service, telecopy, postage or charges prepaid and addressed to such
Parties at the addresses specified above or the members listed below. Notice
given under any provision hereof shall be deemed delivered only when received by
the Party to whom such notice is directed, and the time for such Party to
deliver any notice in response thereto shall run from the date the originating
notice is received. All originating email or telecopy notices shall be confirmed
by mailing such notice by United States mail, but the date of receipt shall be
the date such email or telecopy was delivered to the computer or telecopy
machine of the recipient. The responsive notice shall be deemed delivered when
deposited in the United States mail or at the office of the courier or upon
transmittal by telecopy or email, to the Party as follows:


EPC:
2500 City West Blvd                
Suite 1300
Houston, Texas 77042
Attention: Mr. Robert S. Herlin
Telephone: (713) 935-0122
Facsimile: (713) 935-0199
E-Mail: bherlin@evolutionpetroleum.com


Mazzanti:
18434 Bivens Bend                    
Spring, Texas 77379
Telephone: (281) 796-6132
E-Mail: dmazzanti@evolutionpetroleum.com
 









--------------------------------------------------------------------------------



A Party may change its address or other contact information by giving notice to
the other Parties, in the manner provided in this section, at least ten (10)
days prior to the effective date of such change.


10.3 Governing Law. THIS AGREEMENT SHALL, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW WHICH WOULD RESULT IN THE APPLICATION OF THE LAW OF A DIFFERENT
JURISDICTION, BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF TEXAS. THE PARTIES FURTHER STIPULATE AND AGREE THAT VENUE
FOR ANY CLAlM OR CAUSE OF ACTION ARISING OUT OF OR IN ANY MANNER RELATED TO THIS
AGREEMENT SHALL BE HOUSTON, HARRIS COUNTY, TEXAS.


10.4 Entirety of Agreement. This Agreement, including its Exhibits, all of which
are incorporated herein by reference, supersedes any and all other agreements,
either verbal or in writing, between the Parties hereto with respect to the
subject matter hereof and contains all of the covenants and agreements between
the Parties with respect to said subject matter. Each Party to this Agreement
acknowledges that no inducements, promises or agreements, verbally or otherwise,
have been relied upon or made by any Party, or anyone acting on behalf of any
Party, which are not embodied herein and that any other agreement, statement, or
promise not contained in this Agreement shall not be valid or binding.


10.5 Amendment. This Agreement may only be amended or modified by an instrument
in writing signed by all Parties.


10.6 Construction. The Parties acknowledge that they and their respective
counsel have negotiated and drafted this Agreement jointly and agree that the
rule of construction that ambiguities are to be resolved against the drafting
Party shall not be employed in the interpretation or construction of this
Agreement.


10.7 Cost of Litigation. If any Party hereto should hereafter institute
litigation against the other Party hereto alleging that such other Patty has
breached this Agreement or alleges any other claims or causes of action arising
out of this Agreement, the non-prevailing Party (whether plaintiff or defendant)
in such action shall reimburse the prevailing Party for the prevailing Party's
reasonable attorney's fees, witness fees, court costs, and all other reasonable
costs in connection with such litigation.


10.8 No Third Party Beneficiaries. Nothing in this Agreement (express or
implied) is intended or shall be construed to confer upon any person or entity
not a Party any right, remedy or claim under or by reason of this Agreement.


10.9 Subject Headings. The subject headings of the articles, sections and
subsections of this Agreement are included solely for purposes of convenience
and reference only, and shall not be deemed to explain, modify, limit, amplify
or aid in the meaning, construction or interpretation of any of the provisions
of this Agreement.


10.10 Further Assurances. Each Party hereto shall from time to time do and
perform such further acts and execute and deliver such further instruments,
assignments and documents as may be required or reasonably requested by the
Parties to carry out and affect the intentions and purposes of this Agreement.




--------------------------------------------------------------------------------





10.11 No Waiver. The failure of any Patty hereto to insist upon strict
performance of any provision hereof shall not constitute a waiver of or estoppel
against asserting, the right to require such performance in the future, nor
shall a waiver or estoppel in any one instance constitute a waiver or estoppel
with respect to a later breach of a similar nature or otherwise.


10.12 Unenforceable Provisions. If any part of this Agreement is invalid or
unenforceable, the other provisions of this Agreement shall remain in full force
and effect and shall be liberally construed to effectuate the intent of this
Agreement.


10.13 No Agency. Nothing contained in this Agreement shall create a joint
venture, partnership or agency relationship between the parties hereto.


10.14 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective legal representatives,
successors and permitted assigns.






IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first set forth above. Each person executing his Agreement represents and
warrants that such person is fully authorized to execute and enter into this
Agreement on behalf of the company named above his or her signature.


EVOLUTION PETROLEUM CORPORATION DARYLMAZZANTI






By: /s/ Robert Herlin                    /s/ Daryl Mazzanti
Robert Herlin                     Daryl Mazzanti Chief Executive Officer






--------------------------------------------------------------------------------



EXHIBIT "A"
Attached to and made a part of
that certain Technology Assignment Agreement by and between
Evolution Petroleum Corporation and
Daryl Mazzanti






The Technology is defined as an artificial lift system installed in a well bore
that aids in increasing production from the well by the removal of liquids from
the wellbore. The system may be utilized on a horizontal or vertical well and
may include gas injection or utilize formation gas to remove these liquids. For
purposes of this agreement, any future applications and/or improvements to the
Technology as defined herein will be considered part of the Technology and
Exhibit A will be modified to include those applications or improvements. For
further clarification, the Technology is further defined by (but not necessarily
limited to) the intellectual
property as listed below:


List Patents, Revisions, Continuations, Continuation in Parts here: Ex:
Original Patent
CIP#l
CIP#2
Related Patents






